DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Takashi Saito on August 12, 2021.
The application has been amended as follows: 
In claim 12, line 2, delete “is not less than 0.62” and insert - - is not less than 0.62 and not more than 0.99- - in its place.

The following is an examiner’s statement of reasons for allowance: 
The objection to the disclosure is withdrawn following the applicant’s amendment to the specification.
The objection to the abstract is withdrawn following the filing of a replacement abstract.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim.
The rejection of claims 1, 2, and 6-21 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0179470) is withdrawn following the applicant’s amendment to claim 1.

Choi et al. (US 2017/0179470) teach a composite positive active material including a first metal oxide and a second metal oxide (abstract).The first metal oxide and the second metal oxide may form a composite which includes a crystal phase of C2/m space group and a crystal phase of the R3-m space group (par.0060). 
The composite positive active material may further include a coating layer on the surface thereon (par.0077).
However, Choi et al. fail to teach the integral intensity ratio of the lithium composite oxide in claim 1.
Additionally, the method of making the composite positive active material of Choi et al. is different than the method of making the lithium composite oxide of the instant application, and the method of making the lithium composite oxide determines the integral intensity ratio (see par.0166 of the specification of the instant application).
Therefore, claims 1-10 and 12-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722